The Stahl Co. brought an action to recover real estate commissions amounting to $3,202.23. The evidence disclosed that the Stahl Co. was given the exclusive agency tq sell a certain piece of property belonging to the defendant up until Sept. 1, 1919. At the expiration of the sole agency the evidence was in conflict as to whether the agency was extended or not. However, during the sole agency the said property was given to other agents and brokers by the defendant Renten to deal with the property. At the time that Renten sold the property he procured from the purchaser a covenant of indemnity protecting _ him against payment of commissions to plaintiff. It appears that the property was sold through the assistance of some agent other than the Stahl Co.'
The jury returned a verdict in favor of the Stahl Co., whereupon the defendant, Renten, prosecuted error, claiming that the verdict was manifestly against the evidence and contrary to law. The Court of Appeals sustained the judgment, whereupon Renten filed a motion in the Supreme Court to certify the record. The principal pointy raised by the defendant are:
1. Is a real estate agent entitled to commissions when another agent actually closes the deal ?
2. If a prospective purchaser colludes with a second agent to defraud a first agent of his commission, is the principal liable for commission to such first agent when he is in no wise a party to such collusion?
3. If an agent who has an exclusive agency which expires at an express time, does not procure a purchaser at or before such expiration, is the principal liable where he sells through another broker to a customer of such exclusive agent ?